Citation Nr: 1725878	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-25 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for psoriasis, as secondary to a service connected skin disability. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and Barrett's esophagus, as secondary to a service connected skin disability. 

3.  Entitlement to service connection for a joint disability, as secondary to a service connected skin disability.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD), as due to military sexual trauma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2013 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming and Salt Lake City, Utah.  Jurisdiction over the above claims now resides with the RO in Salt Lake City, Utah.  

In November 2011, the Veteran initially filed claims for service connection of issues one through three as shown on the title page above, which were denied in a June 2013 rating decision.  A statement of the case was issued in June 2013 and the Veteran filed a timely Form 9 substantive appeal.  These issues were certified to the Board in December 2015.

The Veteran's claim for entitlement to service connection for PTSD was filed in July 2015, which was denied by the RO in November 2015.  Although the record reflects that the Veteran filed a timely substantive appeal as to this issue, it has not been certified to the Board by the Agency of Original Jurisdiction (AOJ).   
Nevertheless, as the Veteran has filed a timely Form 9, VA has continued her appeal.  Accordingly, the Board will waive the issue of certification to the Board and will take jurisdiction over the issue.  See 38 C.F.R. § 19.35 (2016) ("The certification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue.").

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a Form 9 dated June 2014, the Veteran requested a Board hearing at a local VA office for the claims of service connection for psoriasis, GERD and Barrett's esophagus, and a joint disability.  The Veteran has asserted that these disabilities were the result of Accutane treatment for an in-service skin condition.  However, the Veteran withdrew the hearing request as to these claims in August 2016. 

Subsequently, in October 2016, the RO issued a statement of the case denying the Veteran's claim for service connection for PTSD.  In a Form 9 dated November 2016, the Veteran requested a Board hearing via videoconference at a local VA office.  In a January 2017 appellate brief in support of all of the Veteran's claims presently on appeal, her representative noted that she had still not been afforded a Board hearing.   

The record indeed shows that the Veteran has not been afforded a Board hearing nor did she withdraw her second hearing request.  Thus, the Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing for the issues of entitlement to service connection for psoriasis, a joint disability, GERD and Barrett's esophagus, and PTSD in accordance with her request.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




